DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2020 has been entered.
Response to Arguments
Applicant's arguments filed07/09/2020 have been fully considered but they are not persuasive. 
Applicant argues: the finality of the rejection is premature and should be withdrawn, wherein Applicant’s response to the first office action only was incorporating dependent claim 25 into claim 19, and rearranging the claim language order. The Examiner is not permitted to introduce a new ground of rejection that is neither necessitated by Applicant’s amendment of the claims, not based on information submitted in an information disclosure statement filled during the period.
Response: the office respectfully disagrees with the Applicant that the claim amendment filled on 02/18/2020, was only  limited to incorporating claim 25 into claim 19 and rearranging the claim language, at least because claim 19 was amendment in a way to omit limitations directed to that the spacer is configured to allow relative anterior/posterior motion of adjacent 
Applicant argues: The Examiner introduced a new double patenting rejection. Claim 25 was not subject to a double patenting rejection in the previous office action.
Response: the office is of the position that the Non-Final rejection, dated 11/18/2019, was mainly directing the Applicant to that at least independent claim 19 is rejected on the ground of nonstatutory double patenting, and therefore, claims depending therefrom will be rejectable on the same ground of rejection. Moreover, the amendments to claim 19, in the set of claims filled on 02/18/2020, necessitated a new ground of rejection, presented in the Final rejection
Applicant argues: the implant of Coppes is not in the form of a spacer which acts as a torsion spring. Coppes does not teach or suggest filling a center of the spacer with a bone graft material.
Response: In response to Applicant's argument regarding the term "torsion spring", Applicant is apparently invoking his rights as an inventor to be his own lexicographer, arguing that he defined "torsion spring" in the specification in a way that requires specific limitations to be read into the term.  Although a patentee may be his own lexicographer, the patent specification must support his asserted definition.  Applicant did not explicitly define terms In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). In this case, Coppes discloses that the ring (100) is provided with a gap (126) to allow its end faces (122 and 124) resiliently move relative to each other [¶76]. Accordingly, a PHOSITA considering the entirety of Coppes would understand that the ring of Coppes offer resistance to twist or rotationally applied force, and therefore acts as a torsion spring.
With regards to filling a center of the spacer with a bone graft material. Although Coppes discloses in [¶74] that the through-hole (108) to be filled with elastomeric material. Coppes discloses in [¶101] that the implant include bone material or bone growth inducing material in the interiors, and may be permitted to interact with the surrounding anatomy, as with channels or other holes formed in the implant walls. Accordingly, a PHOSITA considering the entirety of Coppes would understand that Coppes does not teach against filling a central opening of the spacer with bone graft material.
Applicant argues: 
Response: In response to Applicant's argument regarding the term "fusing", Applicant is apparently invoking his rights as an inventor to be his own lexicographer, arguing that he defined "fusing" in the specification in a way that requires specific limitations to be read into the term.  Although a patentee may be his own lexicographer, the patent specification must support his asserted definition.  Applicant did not explicitly define terms anywhere in the specification in ways that support his current assertions.  The text does not implicitly suggest that the words should be interpreted to convey the restricted interpretation that he now asserts. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). In this case, the term “fusing” was given its broadest reasonable interpretation in consistent with the specification, which is generally directed to “dynamic intervertebral spacer”, and the office is of the position that the customary definition of “fusing” on www.google.com is “join to form a single entity”, and Coppes at least in part discloses in [para.2] that the invention is directed to an intervertebral disc replacement, which to be understood by a PHOSITA that the disc replacement has to be joined with adjacent vertebral bodies forming a single entity, and further Coppes discloses in [para.75] wherein upper and lower surfaces 102 and 104 include securing features to facilitate engagement of the disc with adjacent vertebral bodies. Moreover, Coppes discloses in [¶101] that some implants may include bone growth inducing materials in their interior which is permitted to interact with the 
Applicant argues: filling the implant of Coppes with bone graft material in view of Ledet will render the implant of Coppes no longer useful for its intended purpose of allowing a patient to keep their natural motion. Bone graft material will grow and heal the two vertebrae together to form fusion.
Response: The office is of the position that Ledet discloses in [¶2] that the devices and methods of the present disclosure facilitates arthrodesis and/or interbody fusion and/or dynamic stabilization of a motion segment of a spine. According to [¶52], the implant of Ledet does not eliminate relative movement of adjacent vertebral bodies even when filled with bone graft material. Accordingly, the office is of the position that a PHOSITA considering the entirety of the references to Coppes and Ledet would understand that modifying the implant of Coppes in view Ledet won’t render the implant of Coppes inoperable. Indeed, would result 
Applicant argues: To is directed to fusion cage, which is frequently used in stabilizing and supporting disc space until bone grafts units the bone.
Response: the office is of the position that To discloses in [¶86] that the material of the device to be selected on the basis of desired material performance characteristics that includes at least dynamic compression loading, dynamic torsion loading. Moreover, To discloses in [¶110] that the devices provided herein can be used to support or distract intervertebral bodies. 
Applicant argues: there is no reason to combine the teachings of the ring 810 of Arramon from the interior of an artificial disc core with the fusion spacer of To.
Response: the office is of the position that the rejection was constructing the split ring of Coppes in view of that of Arramon, and combining the teachings of the combination of Coppes and To with that of Arramon, and not as argued by the Applicant as combining the teaching of Arramon with To.
Applicant argues: there is no reason to modify Coppes to include a spring with the spring constant of Studer since Coppes has no spring and is not designed to accommodate a spring.
Response: the office is of the position that the rejection did not call for modifying the disc of Coppes to include a spring as argued by the Applicant. Indeed, the rejection was directed to constructing the resilient spacer of Coppes, which is understood defining a spring element, i.e. [¶76, end faces are configured to be resiliently biased apart], to have an elastic constant ranging between 20-40000N/mm in view of Studer. Studer discloses that the spring rate has to correspond to the patient’s weight in order to perform its intended functions. Accordingly, a PHOSITA considering the references would have been motivated to construct the implantable spring of Coppes to have a desired rate in view of Studer to perform its intended functions.
In view of the foregoing, the rejections are deemed proper and herby maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 21 of U.S. Patent No. 9,943,416 in view of Coppes et al. (US Pub. 2005/0197702 A1). In this case, the patent to Arramon claims a method for dynamic fusing adjacent vertebral bodies, and discloses a substantially identical spacer except for disclosing that the spacer being split ring, which is taught by the reference to Coppes. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 – 23, 26 – 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 19, the recitation of “wherein the method provides a gradual transition from motion to fusion” makes the claim unclear and vague, as for not specifying if the motion and fusion refer to the adjacent vertebrae, the spacer and the vertebrae, or the split portions of the spacer, clarification is requested. 
For the sake of examination, the preceding limitation is interpreted as referring to the correlation between the spacer and at least one vertebral body.
In claim 31, the recitation of “wherein the method results in complete spinal fusion” makes the claim unclear and vague, as for not specifying how the method of dynamically fusing adjacent vertebral bodies result in complete spinal fusion, clarification is requested.
For the sake of examination, claim 31 is interpreted as referring to the adjacent vertebral bodies of the spine become completely fused with the spacer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21 – 23, 27 – 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppes et al. (US Pub. 2005/0197702 A1) in view of Ledet et al. (US Pub. 2016/0030194 A1) or (WO 2014145774).
Claim 19, Coppes discloses a method for dynamically fusing adjacent vertebral bodies in a patient's spine [abstract and ¶2], the method comprising:

filling the central opening of the monolithic split ring spacer with a material [¶74 and ¶101, wherein the central hole 108 is filled with material acting as a center pivot and/or including bone growth material in the interior]; and 
affixing at least one of the superior and inferior surfaces to an adjacent vertebral body to create a dynamic connection between two adjacent vertebral bodies, wherein the split ring allow relative vertical movement of the adjacent vertebral bodies [abstract, ¶13, 16, 49 – 51, 75 and 77 – 78, i.e. allow natural range of motion]; and 
wherein the method provides a gradual transition from motion to fusion [¶73 and ¶101, wherein movement of the spacer relative to the vertebral bodies, i.e. during and after implantation is transitioned to fusion upon the growth of bone into the spacer].
Although, Coppes discloses that the spacer is configured to be filled with a filling material and to allow a range of motion between adjacent vertebral bodies, thereby inherently capable of acting as a torsion spring. Coppes does not explicitly disclose wherein the split ring acts as a torsion spring, and that the filling material being bone graft.
Ledet teaches an analogous device and method [abstract and ¶2, Figs. 1 - 32] comprising a monolithic spacer (i.e. 10, ¶54) acting as a torsion spring (due to the posterior strut portions 16, ¶86), and wherein a central opening of the spacer to be filled with bone graft [¶52- 70 and claim 39], and wherein the spacer is configured to allow vertical movement of adjacent vertebral bodies [¶52].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Coppes and Ledet, and construct the spacer of Coppes acting as a torsion spring in view of Ledet, and fill the spacer of Coppes with bone graft in view of Ledet. One would have been motivated to do so in order to allow for controlled elastic deformation of the spacer which fosters load sharing with the bone graft, and allow minimal liftoff, space or gap between the cages and the vertebral bodies [Ledet, ¶52].
Claims 21 – 23, 27 – 29 and 31, The combination of Coppes and Ledet discloses the limitations of claim 19, as above, and further, Coppes discloses (claim 21) wherein there is a gap between the superior surface and the adjacent vertebral body one side of the spacer and a gap between the inferior surface and the other adjacent vertebral body on the other side of the spacer, wherein the gaps allow elastic resistance to flexion [wherein each of the superior and inferior surfaces has a gap at the gap 126 relative to adjacent vertebral bodies, and wherein the gaps allow elastic resistance to flexion, since the claim does not specify elastic resistance of what and flexion of what, the office takes the interpretation that the preceding limitation refers to the gaps allow a degree of resistance of the spacer to elastic deformation of the spacer]; (claim 22) promoting bone ingrowth of the spacer surfaces which are in contact with the adjacent vertebral bodies [¶23, 73 and 101]; (claim 23) screwing the inferior surface of the one side of the spacer into the adjacent vertebral body and screwing the superior surface of the other side of the spacer into the other adjacent vertebral body [¶75]; (claim 27) wherein the spacer monolithic split ring consists of polymer [claim 53]; (claim 28) wherein the superior surface of the monolithic ring is convex [best shown in Fig.5, ¶73]; (claim 29) wherein the spacer is formed integrally with a dynamic bone plate and bone screws are inserted into the bone plate to secure the spacer to the two adjacent vertebral bodies [i.e. 110 having holes 114 for receiving screws, ¶75]; (claim 31) .
Claims 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppes et al. (US Pub. 2005/0197702 A1) in view of To et al. (US Pub. 2014/0172106 A1), or alternatively in views of Arramon et al. (US Pub. 2009/0192617 A1) and To et al. (US Pub. 2014/0172106 A1) or Ledet et al. (US Pub. 2016/0030194 A1) or (WO 2014145774).
According to a first interpretation:
Claim 19, Coppes discloses a method for dynamically fusing adjacent vertebral bodies in a patient's spine [abstract and ¶2], the method comprising:
implanting a spacer between the adjacent vertebral bodies [¶77], wherein the spacer is formed as a monolithic split ring with a central opening [Fig.6, ¶72 and ¶76, having gap 126 resulting in a C-shape ring], a superior surface (defined by at least surface portion of 102) and an inferior surface (defined by at least surface portion of 104); 
filling the central opening of the monolithic split ring spacer with a material [¶74 and ¶101, wherein the central hole 108 is filled with material acting as a center pivot and/or including bone growth material in the interior]; and 
affixing at least one of the superior and inferior surfaces to an adjacent vertebral body to create a dynamic connection between two adjacent vertebral bodies, wherein the split ring allow relative vertical movement of the adjacent vertebral bodies [abstract, ¶13, 16, 49 – 51, 75 and 77 – 78, i.e. allow natural range of motion]; and 
wherein the method provides a gradual transition from motion to fusion [¶73 and ¶101, wherein movement of the spacer relative to the vertebral bodies, i.e. during and after implantation is transitioned to fusion upon the growth of bone into the spacer].
Although, Coppes discloses that the spacer is configured to be filled with a filling material and to allow a range of motion between adjacent vertebral bodies, thereby inherently capable of acting as a torsion spring. Coppes does not explicitly disclose wherein the split ring acts as a torsion spring, and that the filling material being bone graft. 
To teaches an analogous device and method [abstract, Figs. 1 – 13] comprising a monolithic spacer (i.e. 700, ¶23) acting as a torsion spring [including torsional struts, ¶83 and 86], and wherein the spacer has a central opening to be filled with bone graft material [claim 10].
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Coppes and To, and construct the spacer of Coppes acting as torsion spring in view of To, and fill the central opening of the spacer of Coppes with bone graft material in view of To. One would have been motivated to do so in order to provide a collapsible spacer that facilitates implantation in a minimally invasive manner, and exhibits a desired stiffness suitable for maintaining adjacent vertebral bodies distracted [To, para.8].
According to a second interpretation:
Claims 19 and 26, Coppes discloses a method for dynamically fusing adjacent vertebral bodies in a patient's spine [abstract and ¶2], the method comprising:
implanting a spacer between the adjacent vertebral bodies [¶77], wherein the spacer is formed as a monolithic split ring with a central opening [Fig.6, ¶72 and ¶76, having gap 126 resulting in a C-shape ring], a superior surface (defined by at least surface portion of 102) and an inferior surface (defined by at least surface portion of 104); 

affixing at least one of the superior and inferior surfaces to an adjacent vertebral body to create a dynamic connection between two adjacent vertebral bodies, wherein the split ring allow relative vertical movement of the adjacent vertebral bodies [abstract, ¶13, 16, 49 – 51, 75 and 77 – 78, i.e. allow natural range of motion]; and 
wherein the method provides a gradual transition from motion to fusion [¶73 and ¶101, wherein movement of the spacer relative to the vertebral bodies, i.e. during and after implantation is transitioned to fusion upon the growth of bone into the spacer].
Although, Coppes discloses that the spacer is configured to allow a range of motion between adjacent vertebral bodies, and portions of the spacer are capable of resiliently move relative to each other, thereby inherently capable of acting as a torsion spring. Coppes does not explicitly disclose wherein the split ring acts as a torsion spring.
Arramon teaches an analogous method [abstract and ¶2] comprising an implantable split ring (810) acting as a torsion spring and forms a vertical offset at the location of the split [¶72-73 and Figs.17-18, being vertically offset at split 812].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Coppes and Arramon, and construct the spacer in the form of split ring of Coppes to act as a torsion spring and forms a vertical offset at the location of the split in view of Arramon. One would have been motivated to do so in order to allow for resilient movement of the upper and lower surfaces toward and away from each other for absorbing forces applied thereto by the vertebrae.
Although, the combination of Coppes and Arramon does not explicitly disclose wherein the vertical offset is in the range of 0.05 – 3.0 mm. A person of ordinary skill in the art before the effective filling date of the current application would have been motivated to construct the spacer of the combination of Coppes and Arramon having a vertical offset in the range of 0.05 – 3.0 mm, in order to provide the implant with a total height corresponding to the normal height of the treated disc of the patient, while allowing for resilient movement of the upper and lower surfaces toward and away from each other for absorbing forces applied thereto by the vertebrae, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Although, Coppes discloses that the spacer is configured to be filled with a material including but not limited to bone growth material. The combination of Coppes and Arramon does not explicitly disclose wherein the filling material being bone graft.
According to an interpretation: To teaches an analogous device and method [abstract, Figs. 1 – 13] comprising a monolithic spacer (i.e. 700, ¶23) acting as a torsion spring [including torsional struts, ¶83 and 86], and wherein the spacer has a central opening to be filled with bone graft material [claim 10].
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Coppes, Arramon and To, and fill the central opening of the spacer of the combination of Coppes and Arramon with bone graft material in view of To. One would have been motivated to do so in order to provide a spacer exhibiting a desired stiffness suitable for maintaining adjacent vertebral bodies distracted [To, ¶8].
According to alternative interpretation: Ledet teaches an analogous device and method [abstract and ¶2, Figs. 1 - 32] comprising a monolithic spacer (i.e. 10, ¶54) acting as a torsion spring (due to the posterior strut portions 16, ¶86), and wherein a central opening of the spacer to be filled with bone graft [¶52, 56, 70 and claim 39], and wherein the spacer is configured to allow vertical movement of adjacent vertebral bodies [para.52].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Coppes, Arramon and Ledet, and fill the spacer of the combination of Coppes and Arramon with bone graft in view of Ledet. One would have been motivated to do so in order to allow for controlled elastic deformation of the spacer which fosters load sharing with the bone graft, and allow minimal liftoff, space or gap between the cages and the vertebral bodies [Ledet, ¶52].
Claims 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppes et al. (US Pub. 2005/0197702 A1) in view of Ledet et al. (US Pub. 2016/0030194 A1) or (WO 2014145774), as above, and further, in view of Arramon et al. (US Pub. 2009/0192617 A1).
Although, the combination of Coppes and Ledet discloses the limitations of claim 19, above, except for disclosing wherein the split ring forms a vertical offset at the location of the split in the range of 0.05 mm to 3.0 mm, and wherein the spacer resists flexion with an elastic constant in the range from 20 – 4000 N/mm.
Arramon teaches an analogous device and method [abstract] comprising a split ring [Figs. 14-21, 710, 810 and/or 910] forming a vertical offset at the location of the split in the range of 0.05 mm to 3.0 mm [¶ 72 – 75 and 82], and resist flexion with an elastic constant in the range from 20 – 4000 N/mm [¶83].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Coppes, Ledet and Arramon, and construct the spacer of the combination of Coppes and Ledet in view of Arramon, forming a vertical offset at the location of the split in the range of 0.05 mm to 3.0 mm and resisting flexion with an elastic constant in the range from 20 – 4000 N/mm. One would have been motivated to do so in order to allow the spacer absorb forces applied to it by the vertebrae when allowing adjacent vertebrae to resiliently move relative to one another [Arramon, abstract].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppes et al. (US Pub. 2005/0197702 A1) in view of To et al. (US Pub. 2014/0172106 A1), or alternatively in views of Arramon et al. (US Pub. 2009/0192617 A1) and To et al. (US Pub. 2014/0172106 A1), as above, and further, in view of Studer (US Pub. 2007/0067037 A1).
The combination of Coppes and To alone or in combination with Arramon discloses the limitations of claim 19, as above, and further, Coppes discloses wherein the spacer offers compression stiffness and allow a range of motion; except for explicitly disclosing wherein the spring rate ranges from 20 N/mm to 40000 N/mm. 
Studer teaches an analogous method [abstract] comprising a spring having a rate suitable for patients weigh, wherein the spring can have a rate of approximately 500N/mm for patients weighting between 40-65 kg, approximately 1500N/mm for patients weighting between 60-100 kg, or approximately 3000N/mm for patients weighting between 100-140kg [¶10].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Coppes, To and Studer, and construct the spacer acting as a torsion spring of the combination of Coppes and To with an elastic constant ranging between 20 – 40000N/mm in view of Studer. One would have been motivated .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppes et al. (US Pub. 2005/0197702 A1) in view of Ledet et al. (US Pub. 2016/0030194 A1) or (WO 2014145774), as above, and further, in view of Studer (US Pub. 2007/0067037 A1). 
The combination of Coppes and Ledet discloses the limitations of claim 19, as above, and further, Coppes discloses wherein the spacer offers compression stiffness and allow a range of motion; except for explicitly disclosing wherein the spring rate ranges from 20 N/mm to 40000 N/mm.  
Studer teaches an analogous method [abstract] comprising a spring having a rate suitable for patients weigh, wherein the spring can have a rate of approximately 500N/mm for patients weighting between 40-65 kg, approximately 1500N/mm for patients weighting between 60-100 kg, or approximately 3000N/mm for patients weighting between 100-140kg [¶10].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Coppes, Ledet and Studer, and construct the spacer acting as a torsion spring of the combination of Coppes and Ledet with an elastic constant ranging between 20 – 40000N/mm in view of Studer. One would have been motivated to do so in order to provide a spacer having a spring rate corresponding to the weight of the treated patient so as to provide a dynamic stabilization of segments of the treated patient’s spine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775